Citation Nr: 1241588	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS). 

2.  Entitlement to service connection for residuals of a back injury with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

In May 2009, the Board remanded the Veteran's case to the RO, consistent with his request to testify at a hearing before a Veterans Law Judge.  Thereafter, the Veteran testified during a hearing at the RO before the undersigned in August 2009.  A transcript of the hearing is of record.

In October 2009, the Board remanded the claim again to obtain SSA records from his 1980 and 2006 claims for disability benefits, and additional service treatment records and personnel records.  The case was then sent to the RO/AMC and then returned to the Board.  In September 2011, the Board remanded the claim for a third time as the AMC did not comply with the Board's remand.  Specifically review of the claims folder revealed that a VA Form 3101 was associated with the claims folder subsequent to the Board's October 2009 remand.  Review of this record indicated that its date of submission was April 4, 2005 and that an overall completion date was September 14, 2005.  The day on which it was printed, however, was December 29, 2009.  The AMC relied upon this document to find that a negative response had been received from the NPRC dated December 28, 2009 and that the response indicated that the Veteran's service treatment records either did not exist, or that the records were not located at the NPRC. See March 2011 SSOC.  Thus, the Board determined that it appeared that rather than comply with the Board's October 2009 remand instruction to contact the NPRC and/or any other appropriate source to obtain a copy of the Veteran's complete service treatment records, the AMC merely re-printed a document that had been submitted in April 2005.  As this action did not substantially comply with the Board's remand instruction the case was remanded again.  

The Board also noted that it remanded the claims in October 2009 in order for the AMC to request copies of the administrative decisions and all medical records considered by the Social Security Administration (SSA) in the Veteran's 1980 and 2006 claims for SSA disability benefits.  This action was complied with and the AMC obtained a negative response from the SSA indicating that there were no medical records because the Veteran did not file for disability benefits.  Review of the claims folder, however, revealed that the Veteran subsequently submitted a March 2007 letter from the SSA indicating that he was in receipt of Supplemental Security Income (SSI).  In addition to this document, the Veteran also submitted a May 2006 letter sent to him from the Colorado Department of Human Services - Disability Determination Services, which indicated that the SSA had sent this organization the Veteran's disability claim for a medical decision and that the Colorado Department of Human Services had reviewed medical information in the Veteran's file.  In light of the foregoing, the Board found that efforts should be made to obtain any of the Veteran's medical records that the Colorado Department of Human Services - Disability Determination Services might have in its possession. 

Thereafter, a copy of the Veteran's service treatment records dated from December 1969 to June 1971 was added to the file.  The AMC also requested information from the Colorado Department of Human Services - Disability Determination Services and received a response in January 2012 that they had no records on file for the Veteran and that perhaps SSA might have the records.  Thus, the directives of the Board's remand were substantially complied with.

Based on new information added to the record since the Board's last remand, however, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, once again, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012), are met.

The Veteran claims that he first sought treatment in boot camp for symptoms later associated with multiple sclerosis (see hearing transcript at page 3).  He testified that his symptoms included high fevers and dizziness and that, in 1980, Dr. B.W. diagnosed him with multiple sclerosis (Id. at 4 and 6).  The Veteran said that Dr. J. provided a nexus opinion that linked his symptoms between 1971 and 1980 (Id. at 8).  He also indicates that sometime between February and March 1971, he sustained a back injury in service when another soldier behind him fainted or tripped, that caused his rifle butt to hit the Veteran between his shoulder blades.  The Veteran testified that the Social Security Administration (SSA) denied his 1980 disability claim and he reapplied for SSA benefits in 2005 (Id. at 11). 

Service treatment records that were recently added to the record show the Veteran complained of dizziness and fainting spells in May and June 1971.  It was noted in June 1971 that these might be psychosomatic complaints but that he should be probably be seen by a neurologist to rule out a seizure disorder.  He also was treated for a fever in December 1970 and found to have an upper respiratory infection.  There was no diagnosis of multiple sclerosis shown, however.  Regarding the back, at his enlistment examination report in December 1969, the Veteran reported that he had previously fractured his pelvis and had had back trouble, but had not had any treatment for the back in years.  There is no further record pertaining to the back during the Veteran's military service.

Private treatment records dated in 1998 note that the Veteran reported a history of multiple sclerosis.

A March 2006 letter to the Veteran indicates that the SSA denied his claim.  His application for these benefits is of record, but not the medical records, if any, considered in conjunction with the claim. 

In a February 2007 letter, W. B.W., M.D., a neuro-ophthalmologist, stated that the Veteran requested that the physician provide an opinion as to whether his illness was related to military service.  It was noted that the Veteran reported seeing Dr. W. years ago but, if longer than 20 years, Dr. W. said that the records would be unavailable.  The Veteran said he had a sixth nerve paresis and multiple sclerosis was suspected, although Dr. W. had no records on which to rely. 

The Veteran also reported treatment in 1980 at Rose Memorial Hospital in Denver, Colorado, although, on a November 2005 Request for Information Needed to Look for Medical Records (NA Form 13042) he said that he was treated for multiple sclerosis at Rose Medical Center.  In a December 2005 response to the RO's request for the Veteran's medical records, Rose Medical Center in Denver, Colorado, reported that the Veteran was not seen at that facility and there was no match of his social security number in the hospital data base. 

Private medical records dated in 2007 from C.L.J., D.O., do not include a nexus opinion as to the origin of the Veteran's multiple sclerosis. 
 
A February 2011 VA neurology note shows the Veteran reported a history of meningitis on active duty in service.  Subsequently he developed visual symptoms associated with ocular nerve palsy and MRI evidence of "patchy brain white matter changes and a mid-thoracic hyperintense lesion measuring 3mm x 3mm x 8mm on a study done privately.  The Veteran also reportedly had an MRI of the brain done at the VAMC in Bay Pines, Florida, which was interpreted as indicative of multiple sclerosis.  The Veteran's most recent symptoms included periods of fatigability and spasticity, which often improved after several days.  The VA neurologist's impression was that the Veteran had symptoms and findings that were at least as likely as not connected with his initial presentation in 1970 while on active duty and continued to manifest further.  It was noted that a consult dated August 10, 2010 should be referred to, but there is no record of this consult in the claims file.

The record does not show any diagnosis of meningitis during military service.  However, the service treatment records do show the Veteran's complaints of dizziness and fever and that it was recommended in service that he be referred to a neurologist to rule out some sort of neurologic disorder.  As the Veteran now has a diagnosis of multiple sclerosis and the evidence indicates a possible relationship to the Veteran's service, a medical examination is warranted to address this claim.

Regarding the back claim, another VA neurology note dated in February 2012 notes that the Veteran was being followed for chronic low back pain that he reported started after he sustained injury in boot camp when he was hit in the back with a rifle in 1970.  Imaging studies showed degenerative changes in the form of severe facet arthropathy at L4-L5 encroaching upon the dorsal thecal sac with grade I degenerative spondylolisthesis.  The Veteran stated that in the early 1980s he was imposed with lifting restrictions at his work and retired in 1992 due to difficulties with physical demands.  The neurologist determined that the Veteran's onset of symptoms suggested a correlation with his service-related injury.

Treatment records show, however, that the Veteran had three previous injuries to the back after his release from military service that were not considered by the February 2012 neurologist.  An examination in March 2005 associated with an application through the Colorado Department of Human Services notes the Veteran reported an initial injury in the Army in 1971 but then also had a motor vehicle accident in December 1995 when he was rear-ended and suffered back injuries.  X-ray examination in January 2001 and July 2001 show mild degenerative disc disease in the thoracic and lumbar spines and moderate degenerative facet joint disease in the lower lumbar spine.  In addition he had a back injury in prison during a restraint incident in July 2002.  

The Veteran also reportedly had a slip-and-fall injury at work in April 2005 and complained of back pain and was diagnosed with thoracolumbar spine strain.  X-ray examination also showed degenerative changes of the lumbar spine, predominantly facet joint, degenerative joint disease and mild degenerative disc disease of the thoracic spine.  He filed a worker's compensation claim regarding this injury.  As this information is relevant to the Veteran's service connection claim for his back it must be considered in any opinion on the etiology of the Veteran's present back disorder.  For this reason, a medical examination is warranted to address the back claim, as well.

Finally, the Board notes that the last Supplemental Statement of the Case in September 2012 was returned as undeliverable.  Review of the record shows that the Veteran's most recent address was not used.  Thus, the Veteran should be resent a copy of the September 2012 SSOC.

As the claim must be remanded for the foregoing reasons, all relevant, recent VA treatment records should be obtained, as well.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has received for his back or multiple sclerosis disabilities, including any information regarding the December 1995 motor vehicle accident and July 2002 restraint-related back injury.  If the Veteran responds make reasonable efforts to obtain these records and notify the Veteran of any responses received and what further steps VA will make regarding the claim.

2.  Re-send the Veteran a copy of the September 2011 SSOC to his latest address of record.

3.  Arrangements should be made to obtain any additional, relevant VA treatment records at the VAMC in Bay Pines, Florida, of the Veteran related to his multiple sclerosis and back disabilities, dated since May 2010, in particular an August 10, 2010 neurology examination.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

4.  After the above development, schedule the Veteran for the appropriate VA examination to address his multiple sclerosis.  The claims file must be made available to, and reviewed by, the examiner.  
		
After a thorough examination the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current multiple sclerosis had its clinical onset during active service or is related to any in-service disease, event, or injury (including the Veteran's reports of dizziness and fever noted in the treatment records). 

In providing this opinion the examiner should consider the opinion from the VA neurologist in February 16, 2011 from Dr. A.R.C.  

The examiner also should acknowledge the Veteran's statements regarding a continuity of symptomatology since service and note that for purposes of the opinion the Veteran's reports should be presumed credible.  
  
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  
		
After a thorough examination the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current back disability had its clinical onset during active service or is related to any in-service disease, event, or injury (including the Veteran's reports of being hit with a rifle butt in service). 

The examiner must consider all relevant evidence of record including the reported motor vehicle accident in December 1995, restraint-related accident in July 2002, and work-related slip-and-fall injury in March 2005.  In addition the examiner should consider the opinion from the neurologist in February 9, 2012 from Dr. A.R.C.

In providing this opinion, the examiner also should acknowledge the Veteran's statements regarding a continuity of symptomatology since service and note that for purposes of the opinion the Veteran's reports should be presumed credible.  
  
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If either the report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



